  Case 6:19-cv-00053-RSB-BWC Document 52 Filed 05/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 AARON JEWANN ROBINSON,

                Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-53

        v.

 JAVAKA JOHNSON; and CO HUGGINS,

                Defendants.


                                          ORDER

       On March 16, 2021, Defendants filed their Motion for Partial Summary Judgment,

arguing Plaintiff cannot recover compensatory or punitive damages under 42 U.S.C. § 1997e(e)

(the Prison Litigation Reform Act or “PLRA”). However, on April 9, 2021, the Eleventh Circuit

Court of Appeals issued its decision in Hoever v. Marks, 993 F.3d 1351 (11th Cir. 2021),

overturning previous Circuit precedent and holding the PLRA permits claims for punitive

damages without a showing of physical injury. In light of the Eleventh Circuit’s ruling in

Hoever, Defendants are ORDERED to submit supplemental briefing on whether they still argue

they are entitled to summary judgment on any claims Plaintiff has for compensatory or punitive

damages. Defendants’ briefing must be submitted with 14 days of this Order.

       SO ORDERED, this 7th day of May, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
